WARNER, Judge,
concurring in part and dissenting in part.
I concur in the affirmance of the judgment on the pleadings. However, I dissent from that portion which permits the appellant to amend her complaint. This action has been pending for four years, and substantial discovery has been done. This is not a case where a technical defect has caused a judgment to be entered against appellant. Appellant had ample time in which to amend her complaint, if there were facts to sustain a cause of action.